Citation Nr: 0736853	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO. 06-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material has been received to reopen the 
claim of service connection for a left knee condition, 
including the issue of whether service connection may be 
granted.

2. Entitlement to service connection for rheumatoid 
arthritis.

3. Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella with traumatic arthritis.

4. Entitlement to a compensable rating for hemorrhoids.

5. Entitlement to a compensable rating for a right maxillary 
polyp.

6. Entitlement to a rating in excess of 10 percent for 
hypertension.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to June 1967 
and from November 1972 to November 1984.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which declined to reopen the veteran's 
claim for service connection for a left knee condition, 
denied the claim of service connection for rheumatoid 
arthritis, continued the veteran's noncompensable ratings for 
hemorrhoids and a right maxillary polyp, and continued the 10 
percent ratings for hypertension and chondromalacia of the 
patella of the right knee with traumatic arthritis.

In June 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

As a final preliminary matter, in November 2007, the veteran 
submitted to the Board additional evidence for consideration 
in connection with the claims on appeal, along with a waiver 
of RO jurisdiction of such evidence. The Board accepts this 
evidence for inclusion in the record on appeal. See 38 C.F.R. 
§ 20.1304 (2007).

The Board's decision on the petition to reopen the claim of 
service connection for a left knee condition, and the claims 
of service connection for a left knee condition, on the 
merits, and for rheumatoid arthritis is set forth below. The 
claims for increased ratings for chondromalacia of the right 
knee with traumatic arthritis, hemorrhoids, a right maxillary 
polyp, and hypertension are addressed in the remand following 
the order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the July 2001 RO rating decision relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for a left knee condition and raises a reasonable 
possibility of substantiating the claim.

2. A left knee condition was not incurred in or aggravated by 
service.

3. Rheumatoid arthritis was not incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1. Evidence received since the final July 2001 RO rating 
decision which denied the veteran's claim of service 
connection for a left knee condition is new and material, and 
the veteran's claim for this benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

2. The criteria for a grant of service connection for a left 
knee condition, diagnosed as left knee synovitis/arthritis, 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2. The criteria for a grant of service connection for 
rheumatoid arthritis have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a left knee 
condition. The claim of service connection for a left knee 
condition was previously considered and denied by the RO in a 
July 2001 rating decision. The veteran did not appeal this 
decision and as such, the July 2001 rating decision is final. 
38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In a November 2004 letter, the RO advised 
the veteran that the claim for service connection for a left 
knee condition was previously denied and had become final. 
The RO defined the terms "new" and "material" and 
explained the reason for the previous denial. The RO 
indicated that the evidence submitted must relate to this 
fact in order to be new and material. This notification 
letter satisfies the requirements of Kent. Furthermore, the 
Board finds the evidence associated with the claims file is 
sufficient to reopen the claim and as such a deficiency in 
notice, if any, does not inure to the veteran's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At the time of the July 2001 rating decision, the evidence of 
record consisted of service medical records, VA outpatient 
treatment records, and VA examination reports. Subsequently, 
the veteran submitted private medical records pertinent to 
his claim for service connection for a left knee condition.

The evidence submitted subsequent to the July 2001 rating 
decision is new, in that it was not previously of record. In 
addition, the evidence is also material. In this regard, in 
July 2001, the claim for a left knee condition was denied as 
there was no evidence that the claimed condition existed or 
no evidence of a current disability. Evidence of record at 
the time of the July 2001 rating decision included a November 
1988 VA treatment record, which showed that the veteran had 
left knee effusion. A February 1989 VA treatment record also 
revealed left knee effusion.

The evidence submitted since the July 2001 decision includes 
a July 1999 private treatment record from a non-VA orthopedic 
treatment facility that shows a diagnosis of 
synovitis/arthritis of the left knee. In addition, the 
veteran submitted a July 1999 X-ray of the left knee which 
revealed possible early osteoarthritis.

As the medical evidence submitted after the final July 2001 
rating decision reflects evidence of a current disability of 
synovitis/arthritis of the left knee, this evidence is 
material as it relates to an unestablished fact, which is 
evidence of a current disability. Accordingly, the Board 
finds that the claim for service connection for a left knee 
condition is reopened.

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, as the decision herein denies 
the claims for service connection, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under these 
requirements.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file. 
Additionally, the veteran and his friend presented testimony 
at a Board hearing in support of his claims.

While the veteran has not been afforded a VA examination, in 
this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claims

The veteran seeks service connection for a left knee 
condition and rheumatoid arthritis. Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

The benefit of the doubt rule provides that the appellant 
will prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
appellant prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the appellant's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that an 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
incurred in service alone is not enough. There must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Left Knee Condition

The veteran asserts that his left knee condition is due to 
exposure to severe hazardous weather while in the Antarctic, 
Arctic and during Operation Deep Freeze.

According to VA treatment records, the veteran was noted to 
have symptoms of left knee effusion in November 1988 and 
February 1989. However, the first evidence of a diagnosis of 
a left knee disability, which is synovitis/arthritis of the 
left knee, is shown in a July 1999 non-VA medical record from 
an orthopedic clinic. Hence, the veteran is shown to have a 
current left knee disability. The remaining question, 
therefore, is whether there is evidence of an in-service 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
in-service disease or injury.

Initially, the record indicates that the first evidence of a 
post-service diagnosis of arthritis of the left knee occurred 
more than one year after the veteran's discharge from 
service. Therefore, the veteran is not entitled to service 
connection for arthritis of the left knee on a presumptive 
basis as a chronic disability. 38 C.F.R. §§ 3.307, 3.309.

Further, the veteran's service medical records from his first 
and second period of service were reviewed. The June 1959 
entrance Report of Medical Examination reveals that the 
veteran had an identifying body mark on his left knee. No 
other disability of the left knee was noted. The April 1967 
and October 1984 separation Reports of Medical Examination 
show that the veteran's musculoskeletal system and lower 
extremities were normal. On his April 1967 and October 1984 
Reports of Medical History, the veteran did not report having 
any "trick" or locked knee. In October 1980, the veteran 
reported that he had been in the cold chamber three weeks ago 
for about three hours and his hands went numb. He had lumps 
on the fourth and fifth digit of the right hand and soreness. 
The diagnosis was possible inflamed joints and possible 
frostbite on hands.

Assuming that the veteran was indeed exposed to cold 
temperatures while in service, based on the October 1980 
service medical record, the Board finds that the medical 
evidence of record shows that there is no nexus between the 
veteran's left knee condition and his service. In this 
regard, the veteran's physician, W.G., M.D., diagnosed the 
veteran with rheumatoid arthritis and left knee effusion, as 
shown in a July 1999 medical record. Dr. W.G. then opined 
that because of the veteran's history of rheumatoid 
arthritis, he did not feel that the veteran's left knee was 
service-connected.

Dr. W.G.'s July 1999 opinion is the only medical opinion 
evidence to address the question of whether the veteran's 
left knee condition is related to his service and this 
opinion weighs against the veteran's claim. Further, the 
veteran has not submitted any contrary medical opinion to 
support his claim. Further, during his June 2007 Board 
hearing, the veteran submitted additional evidence that was 
duplicative of evidence previously of record, but did not 
provide any additional testimony as to the issue of 
entitlement to service connection for a left knee condition. 
In addition, the additional evidence submitted directly to 
the Board in November 2007 reflected current treatment for 
the left knee, but did not indicate a nexus between his left 
knee disability and his service. Hence, as the only medical 
opinion evidence of record weighs against the veteran's 
claim, service connection for a left knee condition, is not 
warranted. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Rheumatoid Arthritis

The veteran also asserts that his rheumatoid arthritis is due 
to exposure to severe hazardous weather while in the 
Antarctic, Arctic and during Operation Deep Freeze.

Initially, the Board notes that a July 1999 medical record 
from W.G., M.D. reflects a diagnosis of rheumatoid arthritis. 
Although a July 1999 X-ray of the left knee revealed no 
findings suggestive of rheumatoid arthritis, the Board finds 
that the July 1999 medical record from Dr. W.G. supports a 
finding that the veteran has a current diagnosis of 
rheumatoid arthritis. The remaining question, therefore, is 
whether there is evidence of an in-service occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.

As noted above, an October 1980 service medical record shows 
that the veteran reported being in a cold chamber for three 
weeks and was diagnosed with possible frostbite of the hands. 
Therefore, the veteran has been shown to have been exposed to 
extreme cold temperatures while in service. However, there is 
no competent medical evidence of a nexus between the present 
rheumatoid arthritis and any incident of the veteran's 
service. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record links the rheumatoid arthritis 
to any event or incident during service.

Nor is there any evidence of continuity of symptomatology. 
The first indication of rheumatoid arthritis, shown in the 
July 1999 medical record from Dr. W.G., is 15 years after the 
veteran's discharge from service. The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). The gap in evidence also illustrates that 
the veteran's rheumatoid arthritis was not manifested to a 
compensable level within one year of his separation from 
service; therefore, service connection on a presumptive basis 
as a chronic disability is also not warranted. 38 C.F.R. 
§§ 3.307, 3.309.

During the June 2007 Board hearing, the veteran submitted 
additional medical evidence, and stated that he was currently 
diagnosed with rheumatoid arthritis. However, although the 
veteran asserts that his rheumatoid arthritis is related to 
his service, as a layman, the veteran does not have the 
necessary medical training and/or expertise to determine the 
cause of a medical condition. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). Hence, as there is no medical 
evidence to support the veteran's claim for service 
connection for rheumatoid arthritis, and there is no 
competent evidence of continuity of symptomatology, the 
preponderance of the evidence is against the claim and 
service connection for rheumatoid arthritis is not warranted. 
Hence, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left knee 
condition is reopened.

Service connection for a left knee condition is denied.

Service connection for rheumatoid arthritis is denied.


REMAND

During his June 2007 Board hearing, the veteran and his 
representative asserted that his right knee disability, 
hemorrhoids, right maxillary polyp, and hypertension had 
worsened since the most recent November 2004 VA examinations 
and the veteran's representative requested that the veteran 
be reexamined.  

Given the allegations of worsening disability, and the most 
recent VA examinations are over three years old, the veteran 
must be afforded new examinations to obtain pertinent 
findings to assess the current severity of his service-
connected disabilities. See 38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations, by physicians, at an appropriate 
VA medical facility. The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim(s) for increased 
ratings. See 38 C.F.R. § 3.655 (2007). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Jackson, Mississippi, dated up to 
October 2005. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the Jackson VAMC 
since October 2005, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

Accordingly, the issues remaining on appeal are REMANDED for 
the following actions:

1. The RO should obtain from the Jackson 
VAMC all pertinent records of evaluation 
or treatment of the veteran's right knee 
arthritis, hemorrhoids, right maxillary 
polyp, and hypertension, from October 2005 
to the present. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records or 
responses received should be associated 
with the claims file.

2. The RO/AMC should then arrange for the 
veteran to be scheduled for examinations 
by appropriate physicians to determine the 
current extent of his service-connected 
right knee arthritis, hemorrhoids, right 
maxillary polyp, and hypertension. His 
claims file must be available to the 
examiners for review in conjunction with 
the examination. Any tests or studies 
deemed necessary should be accomplished. 
The examiner should report findings in 
detail and comment on their impact on the 
veteran's ability to engage in various 
types of activities. The examiner should 
explain the rationale for any opinion 
given.

Right Knee - The examiner should identify 
all residuals attributable to the 
veteran's service-connected chondromalacia 
of right patella with traumatic arthritis.

The examiner should note the ranges of 
motion for the right knee. Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the right knee is used repeatedly. 
All limitation of function must be 
identified. If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Hemorrhoids - The examination findings 
should include the size, characteristics, 
and severity of all current hemorrhoids. 
The history of recurrences, of any 
bleeding, and of any fissures should be 
recorded. The examiner should state 
whether any current hemorrhoids are large, 
thrombotic, or irreducible, and whether 
there is excessive redundant tissue. If 
persistent bleeding is reported, the 
report should indicate whether there is 
secondary anemia.

Right Maxillary Polyp - The RO has rated 
the veteran analogous to sinusitis. 
Therefore, the examiner should indicate 
the severity and frequency of any sinus 
headaches, and indicate whether the 
veteran's disability is manifested by 
scabbing, purulent discharge and/or 
crusting. The examiner should note the 
number and duration of any attacks of 
sinusitis per year, as well as whether the 
evidence demonstrates one or two (or three 
or more) incapacitating episodes of 
sinusitis requiring prolonged antibiotic 
therapy lasting from four to six weeks.

If the veteran's right maxillary polyp is 
analogous to respiratory disability other 
than sinusitis, the examiner should state 
such disability and record the symptoms 
associated with the right maxillary polyp.

Hypertension - The examiner should note 
the veteran's blood pressure readings, as 
well as whether he uses medication to 
control his hypertension. Additionally, 
any other symptomatology resulting from 
his hypertension should be noted. 

3. If the veteran fails to report for any 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


